Citation Nr: 1518957	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-26 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for retinopathy.


REPRESENTATION

Veteran represented by:	National Veterans Organization of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to February 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in February 2014.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an initial compensable rating for retinopathy, which is currently rated under Diagnostic Code 6006 for "retinopathy or maculopathy."

Diseases of the eye rated under Diagnostic Codes 6000 to 6009 must be evaluated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  See 38 C.F.R. § 4.79 (2014).

In February 2014, the Veteran testified that visual impairment due to retinopathy has worsened since his last VA examination in February 2011.  The Veteran reported that since the examination, he has required at least one surgery, that he cannot see in the dark, that he experiences eye pain, and that his vision occasionally goes white in the mornings.  He denied any incapacitating episodes.  His wife testified that his inability to see causes explosive anger and that his vision has become a thorn in their marriage.

As the evidence suggests a material change in the disability, namely with respect to visual impairment, reexamination is warranted under 38 C.F.R. § 3.327 (2014).

In view of the remand, complete VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records, including any eye surgery reports.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with the retinopathy rating claim.  The examiner is to identify the current severity of the Veteran's service-connected retinopathy, namely with respect to visual impairment and whether the Veteran has any incapacitating episodes.  The examiner must review the entire claims file.  The examination report must include a complete rationale for all opinions expressed.

3.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

